Citation Nr: 1000152	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for a bilateral hearing 
loss, rated 40 percent, prior to December 1, 2008, and rated 
30 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
November 1988.   This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision issued by the RO.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) in a video-
conference hearing in November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal (see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

During his November 2009 videoconference hearing, the Veteran 
testified that he is in receipt of Social Security benefits.  
Records pertaining to the award of such benefits by the Social 
Security Administration (SSA) have not been associated with 
the record certified for appellate review.  Such records may 
be of significant probative value in determining whether an 
increased rating for the bilateral hearing loss may be granted 
in this case.  As the Court of Appeals for Veterans Claims 
 (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the SSA, 
when the VA has notice of the existence of such records.  
Thus, the RO must request complete copies of the SSA records 
utilized in awarding him disability benefits.  If the RO is 
unable to obtain any of the above records, or after continued 
efforts to obtain any of the above records it is concluded 
that it is reasonably certain that they do not exist or 
further efforts to obtain them would be futile, the Veteran 
should be notified accordingly.  See 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
records received by the AMC/RO must be 
added to the claims file.  If the search 
for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  The Veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
entitlement to an increased rating for 
the bilateral hearing loss.  If the 
determination remains unfavorable to the 
Veteran, he must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.   

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

